Citation Nr: 0723290	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a cognitive disorder 
with memory loss to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1988 and from September 15, 1989 to September 14, 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the RO.  

In April 2007, the veteran testified at a hearing before the 
undersigned via video teleconference.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record is somewhat confounding to the Board.  
On the one hand, diagnostic testing has revealed brain 
abnormalities that might possibly be related to service.  On 
the other hand, it appears that the veteran's cognitive 
functioning, to include memory, is substantially intact.  

In March 2006, J. S., M.D., an assistant professor of 
medicine who has provided VA treatment to the veteran for 
some length of time indicated that the veteran was suffering 
from organic brain syndrome, "onset after Gulf War I service 
no diagnosed etiology presumed due to exposure to toxins 
(nerve agent) in Gulf War I ... worsening of symptoms to the 
point where he will now accept medication."  In September 
2006, a psychologist indicated that the veteran's performance 
on testing was within normal limits suggesting adequate 
performance motivation upon neuropsychological testing.  The 
veteran's working memory fell within the high average range, 
and his general memory fell within the average range.  A 
September 2006 VA neurologic examination report reflected a 
normal neurologic examination and that the examiner did not 
know the significance of SPEC scans in relation to complaints 
of cognitive abnormality.  On review of magnetic resonance 
imaging performed the following month, the examiner stated 
that there was nothing of consequence intracranially or that 
would help to explain the veteran's symptoms.

The veteran contends that Dr. S. told him that cognitive 
deficits were not yet apparent despite brain abnormalities 
and organic brain syndrome due to the veteran's high 
intelligence, which masked his declining capabilities.  The 
Board finds no reason not to credit the veteran's assertions 
in this regard.  

Because the evidence does indeed reflect brain abnormalities 
and a diagnosis of organic brain syndrome, the Board asks 
that the veteran be offered another VA medical examination to 
be performed preferably by Dr. S., who is well acquainted 
with the veteran.  The examiner is to enumerate all physical 
brain abnormalities and all corresponding diagnoses.  Then, 
the examiner is to comment on the etiology of each such 
diagnosis or abnormal finding.  If cognitive disorders to 
include memory loss are found or expected to occur in the 
future due to any disorder diagnosed, the examiner should so 
state.

The RO should associate with the claims file all Lexington VA 
Medical Center (MC) clinical records dated from November 9, 
2006 to the present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Lexington VAMC clinical records dated from 
November 9, 2006 to the present

2.  Schedule a VA neurologic examination, 
to be conducted by Dr. S., if at all 
possible.  The examiner is to enumerate 
all physical brain abnormalities and all 
corresponding diagnoses.  Then, the 
examiner is to comment on the etiology of 
each such diagnosis or abnormal finding.  
If cognitive disorders to include memory 
loss are found or are expected to occur in 
the future due to any disorder diagnosed, 
the examiner should so state.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

3.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

